Name: Commission Regulation (EEC) No 199/81 of 27 January 1981 on a standing invitation to tender in order to determine levies and/or refunds on exports of raw cane sugar produced in the French overseas departments
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/8 Official Journal of the European Communities 28 . 1 . 81 COMMISSION REGULATION (EEC) No 199/81 of 27 January 1981 on a standing invitation to tender in order to determine levies and/or refunds on exports of raw cane sugar produced in the French overseas departments (EEC) No 1467/77 Q, should not apply ; whereas, for the same reasons, appropriate provisions should be laid down with regard to export licences issued in connec ­ tion with the standing invitation to tender and there should be a derogation from Commission Regulation (EEC) No 2990/76 of 9 December 1976 on special detailed rules for the application of the system of import and export licences for sugar (8), as last amended by Regulation (EEC) No 1367/78 (9), from Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products ( l0) and from Commission Regulation (EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products (' '), as last amended by Regulation (EEC) No 1 607/80 (12) ; Whereas, therefore, the invitation to tender provided for in Commission Regulation (EEC) No 1574/79 of 25 July 1979 on a standing invitation to tender in order to determine export refunds for raw cane sugar produced in the French overseas departments (n), should be closed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common orga ­ nization of the market in sugar ('), as last amended by Regulation (EEC) No 3455/80 (2), and in particular Articles 12 (2), 17 (5), 19 (4) and 34 thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in the case of considerable price rises on the world sugar market (3), and in particular Article 1 ( 1 ) thereof, Whereas there is at present a surplus of raw cane sugar in the French overseas departments and it is economi ­ cally desirable for the Community to export this surplus and accordingly open a standing invitation to tender for this purpose ; whereas, having regard to possible fluctuations in world sugar prices, such an invitation must provide for the determination of export levies and/or export refunds ; Whereas in order to distinguish this surplus sugar from all other raw cane sugar which can, in principle, benefit from export refunds, provision should be made to ensure that the customs formalities of exportation are completed in these departments ; Whereas the general rules governing invitations to tender for the purpose of determining export refunds for sugar were laid down in Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (4), as last amended by Regulation (EEC) No 1489/76 (*); Whereas, in view of the specific nature of the transac ­ tions involved, special detailed rules of application should be laid down in this Regulation , and those provided for in Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (6), as amended by Regulation HAS ADOPTED THIS REGULATION : Article 1 France shall' issue a standing invitation to tender in order to determine export levies and/or export refunds on raw sugar obtained from cane harvested in the French overseas departments. During the period of validity of this standing invitation partial invitations to tender shall be issued. (  ) OJ No L 359, 31 . 12. 1974, p . 1 . O OJ No L 162, 1 . 7 . 1977, p. 6 . (8) OJ No L 341 , 10 . 12 . 1976, p . 14 . O OJ No L 166, 23 . 6 . 1978, p . 24 . H OJ No L 338 , 13 . 12. 1980, p . 1 . (") OJ No L 67, 14. 3 . 1975, p . 16 . ( ,2) OJ No L 160, 26 . 6 . 1980 , p . 42. H OJ No L 188 , 26 . 7 . 1979, p. 45. (2) OJ No L 360, 31 . 12. 1980, p . 17 . (3) OJ No L 75, 28 . 3 . 1972, p. 5 . (4) OJ No L 143, 25 . 6 . 1968 , p . 6 . I5) OJ No L 167, 26 . 6 . 1976, p . 13 . ¥) OJ No L 50, 4. 3 . 1970, p . 1 . 28 . 1 . 81 Official Journal of the European Communities No L 24/9 Article 2 (b) the name and address of the tenderer ; (c) the tel quel quantity of raw sugar to be exported ; (d) the amount of the export levy or, where applicable, of the export refund per 100 kilograms of standard quality raw sugar, expressed in French francs ; (e) the amount of the tender security to be lodged covering the quantity of sugar indicated in (c), expressed in French francs . 1 . The standing and partial invitations to tender shall be conducted in accordance with Regulation (EEC) No 766/68 and with the following provisions. Regulation (EEC) No 394/70 shall not apply. 2 . The standing invitation shall remain open until a date to be determined subsequently. Article 3 3 . An offer shall be valid only if : 1 . France shall draw up a notice of invitation to tender which shall be published in the Official Journal of the European Communities. France may also publish the notice, or have it published, else ­ where. 2. The notice shall indicate in particular the terms of the invitation to tender. 3 . The notice shall be published for the purpose of opening the standing invitation to tender. It may be amended during the period of validity of the standing invitation . It shall be so amended if the terms of the invitation are changed. Article 4 (a) the quantity of raw sugar to be exported is not less than 500 tonnes ; (b) proof is furnished before expiry of the time limit for the submission of offers that the tenderer has lodged the security for tender indicated in the offer ; (c) it includes a declaration by the tenderer that if his offer is successful he will within the period laid down under (b) of Article 12 apply for export licences in respect of the quantities of raw sugar to be exported ; (d) it includes a declaration by the tenderer that the product intended for export as indicated in the offer is raw sugar obtained from cane harvested in the French overseas departments for which the customs formalities of exportation will be completed in these departments ; (e) it includes a declaration by the tenderer that if his offer is successful he will :  where the obligation to export created by the export licence referred to under (b) of Article 12 is not fulfilled, supplement the tender secu ­ rity by payment of the amount referred to in Article 13 (4) and,  within 30 days following the expiry of the export licence in question , notify the agency which issued the licence of the quantity or quantities in respect of which the licence was not used ; (f) it contains all the information required under para ­ graph 2. 4. An offer may stipulate that it is to be regarded as having been submitted only if : (a) the minimum export levy or, where applicable, the maximum export refund, is fixed on the day of expiry of the period for the submission of the offers in question ; (b) the offers, if successful , relates to all or a specified part of the tendered quantity. 5 . An offer which is not submitted in accordance with the provisions of this Regulation, or which contains terms other than those indicated in the notice of invitation to tender, shall not be considered. 6 . Once submitted, an offer may not be withdrawn. 1 . The period during which tenders may be submitted in respect of the first partial invitation to tender : (a) shall begin on the day on which notice of the standing invitation to tender is published in the Official Journal of the European Communities ; (b) shall end on 4 February 1981 at 10 a.m. 2. The periods during which tenders may be submitted in respect of the second and subsequent partial invitations : (a) shall begin on the first working day following the end of the preceding period ; (b) shall expire at 10 a.m . on the Wednesday of the following week . 3 . The time limits laid down in this Regulation shall correspond to French time . Article 5 1 . Offers in connection with this tender must be in writing, and must be either delivered by hand, against a receipt, to the competent French authority, or addressed to that authority by registered letter, telex or telegram. 2. An offer must indicate : (a) the reference number of the invitation to which the offer relates ; No L 24/ 10 Official Journal of the European Communities 28 . 1 . 81 Article 6  a minimum export levy, or  a maximum export refund. 2. Subject to Article 10, where a minimum export levy is fixed, an award shall be made to every tenderer whose offer quotes a rate of levy equal to or greater than such minimum levy. Subject to Article 10, where a maximum export refund is fixed, an award shall be made to every tenderer whose tender quotes a rate of refund equal to or less than such maximum refund and to every tenderer who has tendered for an export levy. Article 10 1 . The security for tender shall be 9 ECU per 100 kilograms of sugar to be exported under this standing invitation to tender. Without prejudice to Article 13 (4) of this Regulation and by way of derogation from the first indent of Article 8 ( 1 ) (d) of Regulation (EEC) No 2990/76 this security shall , in the case of successful tenderers and at the time of the application referred to under (b) of Article 12, become the security for the export licence . 2. The tenderer may provide the security either in cash or in the form of a guarantee furnished by an establishment complying with criteria laid down by the French authorities . 3 . Except in case of force majeure, the security for the tender shall be released : (a) to tenderers only in respect of the quantity for which no award was made ; (b) to successful tenderers only if they applied for their export licence within the period laid down under (b) of Article 1 2 and only for the quantity in respect of which they have fulfilled the obligation created by that licence, Article 33 of Regulation (EEC) No 3183/80 remaining applicable. 4 . In case of force majeure, FIRS shall take such action as it considers necessary having regard to the circumstances invoked by the party concerned. Article 7 1 . Where a maximum quantity has been fixed for a partial invitation to tender :  if a minimum levy is fixed, an award shall be made to the tenderer whose tender quotes the highest levy. If the maximum quantity is not fully covered by that award, awards shall be made to other tende ­ rers in descending order of levies quoted until the entire maximum quantity has been accounted for,  if a maximum refund is fixed, awards shall be made in accordance with the first indent ; if after such awards a quantity is still outstanding, or if there are no offers quoting a levy, awards shall be made, in ascending order of refunds quoted until the entire maximum quantity has been accounted for, to tenderers quoting a refund. 2 . Where, however, an award to a particular tenderer in accordance with the provisions of paragraph 1 would result in the maximum quantity being exceeded, that award shall be limited to such quantity as is still available . Where two or more tenderers quote the same levy or the same refund and awards to all of them would result in the maximum quantity being exceeded, then the quantity available shall be awarded as follows :  by being divided among the tenderers concerned in proportion to the total quantities in each of their offers , or  by being apportioned among the tenderers concerned by reference to a maximum tonnage to be fixed for each of them, or  by the drawing of lots . 1 . Offers shall be examined in private by the competent authority concerned . Subject to paragraph 2, persons present at the examination shall be under an obligation not to disclose any particulars relating thereto. 2 . Offers shall be communicated to the Commis ­ sion forthwith and in such manner that the tenderers remain anonymous . Article 8 1 . After the offers received have been examined, a maximum quantity may be fixed for that partial invita ­ tion . 2. A decision may be taken to make no award under a specific partial invitation to tender. Article 11 Article 9 1 . The competent French authority concerned shall immediately notify applicants of the result of their participation in the invitation to tender. In addition, that authority shall send successful tenderers a state ­ ment of award . 1 . Account being taken of the current state and foreseeable development of the Community and world sugar markets, there shall be fixed either : 28 . 1 . 81 Official Journal of the European Communities No L 24/ 11 3 . Section 18 (a) of the export licence shall include one of the following endorsements : 'Licence valid for the French overseas departments', 2. The statement of award shall indicate : (a) the reference number of the invitation to which the tender relates ; (b) the tel quel quantity of raw cane sugar to be exported ; (c) the export levy to be charged or, where applicable, the export refund to be granted per 100 kilograms of raw cane sugar of standard quality of the quan ­ tity referred to in (b). 'Lizenz gÃ ¼ltig fÃ ¼r die franzÃ ¶sischen Ã ¼berseeischen Departements', 'Certificat valable pour les dÃ ©partements franÃ §ais d'outre-mer', Licens gyldig for de franske oversÃ ¸iske departe ­ menter', 'Titolo valido per i dipartimenti francesi d oltremare', Certificaat geldig voor de Franse Overzeese departe ­ menten',Article 12 Every successful tenderer shall have : 'Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ¹Ã Ã Ã Ã ¿Ã ½ Ã ³Ã ¹Ã ¬ Ã Ã ¬ Ã ÃÃ µÃ ÃÃ Ã ½Ã Ã ¹Ã ± Ã ³Ã ±Ã »Ã »Ã ¹Ã ºÃ ¬ Ã ´Ã ¹Ã ±Ã ¼Ã µÃ Ã ¯Ã Ã ¼Ã ±Ã Ã ±'. (a) the right to be issued, in respect of the quantity awarded, with an export licence indicating as appropriate the export levy or the export refund quoted in his offer ; (b) the obligation to lodge, in accordance with the relevant provisions of Regulation (EEC) No 3183/80, an application for an export licence in respect of that quantity, Article 1 2 (2) of that Regu ­ lation and Article 10 of Regulation (EEC) No 645/75 not applying in such a case . The application shall be lodged not later than the day preceding the date of the following partial invitation to tender. Where, however, the latter partial invitation to tender does not take place within the period referred to under (b) of Article 4 (2), the application for a licence shall be lodged within six days of the date of the partial invitation to tender in respect of which that application is lodged ; (c) the obligation to export the tendered quantity and, if this obligation is not fulfilled, to pay, where necessary, the amount referred to in Article 1 3 (4). This right and these obligations shall not be transfer ­ 4. Except in case of force majeure, if the obligation to export created by the export licence referred to under (b) of Article 1 2 has not been fulfilled and if the security referred to in Article 6 is less than : (a) the export levy indicated on the licence reduced by the levy referred to in the second subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 3330/74 in force on the last day of validity of the said licence, or (b) the sum of the export levy indicated on the licence and the export refund referred to in Article 2 of Regulation (EEC) No 766/68 in force on the last day of validity of the said licence, or (c) the export refund referred to in Article 2 of Regu ­ lation (EEC) No 766/68 in force on the last day of validity of the licence reduced by the refund indi ­ cated on the said licence, then , under the time limits and conditions laid down in Article 33 of Regulation (EEC) No 3183/80 and by way of a supplementary security for the quantity in respect of which the said obligation was not fulfilled, the licence holder shall be charged an amount equal to the difference between the result of the calculation made under (a), (b) or (c), as the case may be, and the security referred to in Article 6. able. Article 13 Article 14 The standing invitation to tender provided for in Regulation (EEC) No 1574/79 shall be closed with effect from 28 January 1981 . 1 . Article 9 of Regulation (EEC) No 2990/76 shall not apply to the raw sugar to be exported in accor ­ dance with this Regulation . 2. Export licences issued as a result of a partial invi ­ tation to tender shall be valid from the day of issue until the end of the fifth month following that in which the partial invitation was issued. Export licences issued as a result of a partial invitation issued after 30 April 1981 shall , however, be valid only until 30 September 1981 . Article 15 This Regulation shall enter into force on 28 January 1981 . No L 24/ 12 28 . 1 . 81Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1981 . For the Commission Poul DALSAGER Member of the Commission